Citation Nr: 0319740	
Decision Date: 08/11/03    Archive Date: 08/25/03

DOCKET NO.  01-06 249A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

B. P. Tierney, Counsel


INTRODUCTION

The veteran served on active duty from April 1969 to April 
1971.

This appeal comes to the Board of Veterans' Appeals (Board) 
from a March 2001 decision of the Department of Veterans 
Affairs (VA) Regional Office (RO) in North Little Rock, 
Arkansas, which denied the veteran's claim of service 
connection for PTSD.  


FINDINGS OF FACT

1.  The RO has provided all required notice and obtained all 
relevant evidence necessary for an equitable disposition of 
the veteran's appeal.

2.  There is no competent medical evidence of a current 
diagnosis of PTSD.


CONCLUSION OF LAW

Service connection for PTSD is not warranted  38 U.S.C.A. 
§§1110, 1131, 5103, 5103A, 5107 (West 2002); 38 C.F.R. 
§§3.102, 3.159, 3.303, 3.304(f) (2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duty to Notify and Assist

The Board notes at the outset that there has been a 
significant change in the law affecting the VA's duties to 
notify and assist claimants in claims for VA benefits.  On 
November 9, 2000, the Veterans Claims Assistance Act of 2000 
(VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000) (codified 
as amended at 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 
2002)) became law.  VA has also revised the provisions of 
38 C.F.R. § 3.159 effective November 9, 2000, in view of the 
new statutory changes.  See 66 Fed. Reg. 45,620-45,632 
(August 29, 2001).  This law redefined the obligations of VA 
with respect to the duty to assist and included an enhanced 
duty to notify a claimant as to the information and evidence 
necessary to substantiate a claim for VA benefits.  This law 
also eliminated the concept of a well-grounded claim and 
superseded the decision of the Court in Morton v. West, 
12 Vet. App. 477 (1999), withdrawn sub nom. Morton v. Gober, 
14 Vet. App. 174 (2000) (per curiam order), which had held 
that VA could not assist in the development of a claim that 
was not well grounded.  This change in the law is applicable 
to all claims filed on or after the date of enactment of the 
VCAA, or filed before the date of enactment and not yet final 
as of that date.  VCAA, § 7(a), 114 Stat. at 2099-2100; see 
also Karnas v. Derwinski, 1 Vet. App. 308 (1991).

The Board notes that the RO referred to the explicit 
provisions of the VCAA when it adjudicated the case below.  
The Board finds that VA's duties have been fulfilled in the 
instant case.  First, VA has a duty to notify the appellant 
of any information and evidence needed to substantiate and 
complete a claim.  38 U.S.C.A. §§ 5102 and 5103.  Here, the 
RO advised the veteran of the evidence necessary to 
substantiate his service connection claim by various 
documents and during the veteran's personal hearing in July 
2001.  For example, the veteran was advised of the applicable 
criteria concerning service connection for PTSD in the June  
2001 Statement of the Case (SOC) and the August 2001 
Supplemental SOC (SSOC).  

In addition, the SSOC, a December 2000 letter, and the 
Decision Review Officer in July 2001 indicated that VA would 
request any pertinent medical records identified by the 
veteran.  In doing so, the RO informed the appellant of the 
type of evidence necessary to establish entitlement to the 
benefits sought, to include competent medical evidence of a 
diagnosis of PTSD and more specific information relating to 
his claimed in-service stressors.  The RO has obtained the 
veteran's service medical records and he has been afforded a 
personal hearing.

The Reasons and Bases section of the SOC and SSOC informed 
the appellant of the types of evidence necessary to establish 
entitlement to the benefit sought.  As such, the veteran was 
kept apprised of what he must show to prevail in his claim, 
what information and evidence he is responsible for, and what 
evidence VA must secure.  Therefore, there is no further duty 
to notify.  See 38 U.S.C.A. §§ 5102, 5103; Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  

Second, VA has a duty to assist the veteran in obtaining 
evidence necessary to substantiate the claim.  38 U.S.C.A. 
§ 5103A.  The RO has obtained all of the evidence identified 
by the veteran and there is no indication that there is any 
relevant evidence available that has not been obtained.  
Review of the claims folder indicates that the RO has 
requested and received all available VA treatment records 
noted by the veteran.  It does not appear there are any 
identified VA or private treatment records that have not been 
attached to the veteran's claims folder.

The Board finds no further duty to assist the veteran with 
his claims, to include a duty to provide an examination 
and/or opinion.  38 U.S.C.A. §5103A.  There are post-service 
medical records that contain psychiatric diagnoses but are 
negative for a diagnosis of PTSD.  The Board finds that the 
medical evidence is sufficient to adjudicate this appeal; 
further elaboration upon the duty to provide an examination 
follows in the analysis below.

Consequently, the Board finds that, in the circumstances of 
this case, any additional development or notification would 
serve no useful purpose.  See Soyini v. Derwinski, 
1 Vet. App. 540, 546 (1991) (strict adherence to requirements 
in the law does not dictate an unquestioning, blind adherence 
in the face of overwhelming evidence in support of the result 
in a particular case; such adherence would result in 
unnecessarily imposing additional burdens on VA with no 
benefit flowing to the claimant); Sabonis v. Brown, 
6 Vet. App. 426, 430 (1994) (remands which would only result 
in unnecessarily imposing additional burdens on VA with no 
benefit flowing to the claimant are to be avoided); Wensch v. 
Principi, 15 Vet. App. 362, 368 (2001) (when there is 
extensive factual development in a case, reflected both in 
the record on appeal and the Board's decision, which 
indicates no reasonable possibility that any further 
assistance would aid the appellant in substantiating his 
claim, this Court has concluded that the VCAA does not 
apply).  Thus, the Board finds that the duty to assist and 
duty to notify provisions of the VCAA have been fulfilled, to 
include the revised regulatory provisions 38 C.F.R. § 3.159.  
No additional assistance or notification to the veteran is 
required based on the facts of the instant case.  

Law and Regulation

The issue before the Board involves a claim of entitlement to 
service connection.  Applicable law provides that service 
connection will be granted if it is shown that the veteran 
suffers from disability resulting from an injury suffered or 
disease contracted in line of duty, or for aggravation of a 
preexisting injury suffered or disease contracted in line of 
duty, in active military service.  38 U.S.C.A. § 1110, 1131 
(West 2002); 38 C.F.R. § 3.303 (2002).  That an injury 
occurred in service alone is not enough; there must be 
chronic disability resulting from that injury.  If there is 
no showing of a resulting chronic condition during service, 
then a showing of continuity of symptomatology after service 
is required to support a finding of chronicity.  38 C.F.R. 
§ 3.303(b).  Service connection may also be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).

In general, establishing service connection for a disability 
requires the existence of a current disability and a 
relationship or connection between that disability and a 
disease contracted or an injury sustained during active 
service.  38 U.S.C.A. §§ 1110, 1131 (West 1991); 38 C.F.R. 
§§ 3.303, 3.304 (1997); Cuevas v. Principi, 3 Vet. App. 542, 
548 (1992); Rabideau v. Derwinski, 2 Vet. App. 141, 143 
(1992).  

Service connection for post-traumatic stress disorder 
requires medical evidence diagnosing the condition in 
accordance with 38 C.F.R. § 4.125(a) [i.e., under the 
criteria of DSM-IV]; a link, established by medical evidence, 
between current symptoms and an in-service stressor; and 
credible supporting evidence that the claimed in-service 
stressor occurred.  If the evidence establishes that the 
veteran engaged in combat with the enemy and the claimed 
stressor is related to that combat, in the absence of clear 
and convincing evidence to the contrary, and provided that 
the claimed stressor is consistent with the circumstances, 
conditions, or hardships of the veteran's service, the 
veteran's lay testimony alone may establish the occurrence of 
the claimed in-service stressor.  38 C.F.R. § 3.304(f) 
(2002).

With regard to the second criterion, the evidence necessary 
to establish that the claimed stressor actually occurred 
varies depending on whether the veteran "engaged in combat 
with the enemy."  38 U.S.C.A. § 1154(b) (West 2002).  
"Where it is determined, through recognized military 
citations or other supportive evidence, that the veteran was 
engaged in combat with the enemy and the claimed stressors 
are related to such combat, the veteran's lay testimony 
regarding claimed stressors must be accepted as conclusive as 
to their actual occurrence and no further development for 
corroborative evidence will be required, provided that the 
veteran's testimony is found to be 'satisfactory,' e.g., 
credible, and 'consistent with the circumstances, conditions, 
or hardships of [combat] service.'"  Zarycki v. Brown, 
6 Vet. App. 91, 98 (1993); 38 U.S.C.A. § 1154(b) (West 2002); 
38 C.F.R. § 3.304(d), (f) (2002).

Analysis

The service personnel records do not show that the veteran 
received any medals or decorations evincing combat duty, nor 
do they show that he served in a combat zone, and it is not 
contended otherwise.  The veteran essentially alleges that 
his PTSD began during or as the result of service.  

The record contains VA treatment records dating back to 1982.  
They include diagnoses of depression, chronic anxiety, 
anxiety with somatization, and various personality disorders.  
These records do not contain a single diagnosis of PTSD.  
There is no record indicating that the veteran has undergone 
treatment for PTSD.  Review of the veteran's testimony in 
July 2001 and various written statements does not reveal any 
indication that he has ever been diagnosed with PTSD by any 
individual with medical expertise.

Congress specifically limits entitlement for service- 
connected disease or injury to cases where such incidents 
have resulted in a disability.  See 38 U.S.C. §§ 1110, 1131; 
and see Brammer v. Derwinski, 3 Vet. App. 223 (1992).  In 
Degmetich v. Brown, 104 F.3d 1328 (Fed. Cir. 1997), it was 
observed that 38 U.S.C.A § 1131, as well as other relevant 
statutes, only permitted payment for disabilities existing on 
and after the date of application for such disorders.  The 
Federal Circuit observed that the structure of these statutes 
"provided strong evidence of congressional intent to 
restrict compensation to only presently existing 
conditions," and VA's interpretation of the law requiring a 
present disability for a grant of service connection was 
consistent with the statutory scheme.  Degmetich, 104 F.3d at 
1332; and see Gilpin v. West, 155 F.3d 1353 (Fed. Cir. 1998) 
(holding VA's interpretation of the provisions of 38 U.S.C.A 
§ 1110 to require evidence of a present disability to be 
consistent with congressional intent); Rabideau v. Derwinski, 
2 Vet. App. 141 (1992) (the law limits entitlement for 
service-related diseases and injuries to cases where the 
underlying in-service incident has resulted in a disability).  
Simply put, service connection is not warranted in the 
absence of proof of a present disability.

While the veteran may well believe that he has PTSD related 
to service, as a layperson without medical expertise, he is 
not qualified to address questions requiring medical training 
for resolution, such as a diagnosis or medical opinion as to 
etiology.  See Espiritu, 2 Vet. App. 492, 494-95 (1992); 
38 C.F.R. § 3.159(a)(1) (2002).  

While the veteran has not been afforded a VA examination to 
determine whether a current diagnosis of PTSD is appropriate, 
the Board notes that given the abundance of treatment records 
that do not include a diagnosis of PTSD while diagnoses of 
other mental disorders are made, such an examination is not 
necessary to decide the veteran's claim.  Pursuant to 
38 U.S.C.A. § 5103A(d) (West 2002), which is captioned 
"MEDICAL EXAMINATIONS FOR COMPENSATION CLAIMS," states:  
(1) In the case of claim for disability compensation, the 
assistance provided by the Secretary under subsection (a) 
shall include providing a medical examination or obtaining a 
medical opinion when such an examination or opinion is 
necessary to make a decision on the claim.  The Board finds 
that such an examination is not necessary, because taking 
into consideration all information and lay or medical 
evidence (including statements of the claimant) the record 
does not contain competent evidence that the claimant has 
PTSD, nor has any competent evidence been submitted of 
persistent or recurrent symptoms of PTSD.  Nor does any 
competent medical evidence indicate that the disability or 
symptoms may be associated with the claimant's active 
military, naval, or air service.  The Board finds that the 
evidence currently of record is sufficient medical evidence 
for the Secretary to make a decision on the claim.  See also 
Wells v. Principi, 326 F.3d 1381, 1384 (Fed. Cir. 2003).  The 
veteran been rather vague concerning any in-service stressors 
he may have been exposed to.  He did testify that he 
developed testicular and back symptoms during basic training 
as a result of a drill sergeant pushing him from behind and 
generally indicated that he may have developed unspecified 
problems subsequent to that incident.  However, aside from 
the fact that the service medical and personnel records fail 
to confirm any such incident, as the medical evidence fails 
to show that he has a post-service diagnosis of PTSD, there 
is no duty to provide any additional stressor development.    

In summary, to establish service connection for PTSD there 
must be a current diagnosis of the disorder.  A critical 
element needed to establish service connection for PTSD is 
missing.  The veteran has submitted no competent medical 
evidence to show that he currently has PTSD.  The only 
apparent psychiatric diagnoses are  depression and anxiety, 
which have not been attributed to PTSD or any event of 
service.  The weight of the credible evidence establishes 
that the veteran has not been diagnosed with PTSD.  In sum, 
the preponderance of the evidence is against the claim for 
service connection for PTSD.  As the preponderance of the 
evidence is against the claim, the benefit of the doubt 
doctrine is not for application in the instant case.  See 
generally Gilbert v. Derwinski, 1 Vet. App. 49 (1990); Ortiz 
v. Principi, 274 F. 3d 1361 (Fed. Cir. 2001).





ORDER

Entitlement to service connection for PTSD is denied.


	                        
____________________________________________
	R. F. WILLIAMS
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

